Citation Nr: 1430922	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent for right eye pterygium. 
 
2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to May 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2008 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran provided testimony at an April 2014 travel Board hearing.  The hearing transcript has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period, the Veteran has had active right eye pterygium.  

2.  Profound vision loss in the right eye, also claimed as right eye blindness, is not related to service-connected pterygium.

3.  The Veteran did not have symptoms related to prostate cancer in service. 

4.  Currently diagnosed prostate cancer is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for a rating in excess of 10 percent for right eye pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7 (2014); 38 C.F.R. § 4.84a, Diagnostic Codes 6018, 6034 (2007).

2.  The criteria for service connection for prostate cancer, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2008 and January 2013 preadjudicatory notice letters which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, private treatment records, lay statements, and Board hearing testimony have been associated with the record.  While the record shows that Volume 2 of the claims file is missing, the RO has made efforts to rebuild the claims file, and in September 2010 correspondence, the RO notified the Veteran of the lost file and requested that he provide a copy of all correspondence received by VA.  At the time of the hearing in April 2014, the record was held open for 60 days to afford the Veteran and his representative an opportunity to submit additional evidence.  No additional evidence has been submitted and the 60 day period has elapsed.  

The Veteran was afforded a VA eye examination in April 2010.  See 38 C.F.R. 
§ 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained is adequate for rating purposes as it included a complete eye examination and addressed the relevant rating criteria for rating service-connected pterygium.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not been provided with a VA examination to address his claim for prostate cancer.  The Board finds, however, that a VA examination is not necessary in order to decide this issue.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates no injury, disease, or symptoms related to prostate cancer in service, and because prostate cancer had its onset decades after service separation, there is no duty to provide a VA medical examination.  Moreover, the Veteran has not submitted evidence indicating a possible link between currently diagnosed prostate cancer and service.  Absent evidence establishing that an event, injury, or disease, or even chronic symptoms related to the reproductive system in service, and absent evidence indicating that prostate cancer may be associated with any injury, disease, or event in service, the Board finds that there is no duty to provide a VA medical examination, and a medical opinion is not necessary for disposition of the claim.  See McClendon, 20 Vet. App. at 81.  The Veteran and his representative have not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Increased Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). 
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, the Board finds that symptoms related to right eye pterygium have not changed in severity over the course of the appeal to warrant a staged rating. 

During the pendency of the  appeal, the regulations for evaluating eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's application was received in March 2008, the right eye disability is rated under the former rating criteria. 

The Veteran's eye disability is currently rated at 10 percent under Diagnostic Code 6034-6018, in effect prior to December 10, 2008.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 6034 provides that pterygium is to be rated under loss of vision, if any.  38 U.S.C.A. § 4 .84a (2007).

Pterygium may also be rated as conjunctivitis under Diagnostic Code 6018.  Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned.  A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a (2007).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
  
After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an evaluation in excess of 10 percent is not warranted for right eye pterygium.  The Veteran is currently in receipt of a 10 percent evaluation for right eye pterygium under Diagnostic Code 6034-6018, rated as analogous to active conjunctivitis with objective symptoms.  A 10 percent evaluation is the maximum evaluation under Diagnostic Code 6018.  See 38 C.F.R. § 4.84a (2007).  Therefore, the Board finds that a higher evaluation is not assignable under that Diagnostic Code.  

Pterygium may also be rated under loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6034.  The Veteran contends that he has blindness in the right eye caused by pterygium.  The weight of the evidence, however, shows that profound loss of vision in the right eye, also assessed as right eye blindness, has been attributed to nonservice-connected cystoid macular edema (CME), also known as Irvine-Gass syndrome, from cataract extraction or that it is due to an ocular ischemic event, but is not due to service-connected right eye pterygium.  An April 2010 VA examiner opined, after examination of the Veteran and after a comprehensive discussion of the Veteran's past ocular history, that profound loss of vision in the right eye was not due to pterygium, but was at least as likely as not a result of CME from cataract extraction or ocular ischemic event, for which the Veteran was tested for.  In discussing the Veteran's history, the VA examiner noted the history of a nonservice-connected cataract present in the right eye, in addition to service-connected pterygium, with ocular surgery in April 2007, and the sudden decrease in right eye vision from 2008 to 2009, which was stated to be not the result of pterygium, but was perhaps secondary to cataract extraction and an ischemic event.  The Board finds the April 2010 VA opinion probative as to the cause of right eye vision loss because the opinion was provided by an optometrist based an accurate medical history as it pertained to the Veteran's service-connected and nonservice-connected right eye disabilities.  

Insomuch as the Veteran has provided statements and testimony indicating right eye blindness is due to pterygium, the Board finds that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of right eye vision loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The Board finds, therefore, that while the Veteran is competent and credible in reporting current blindness in the right eye, he has not provided competent evidence with respect to the cause of such blindness.  In this case, the Board has accorded more probative weight to the April 2010 VA opinion, which determined that profound vision loss in the right eye is not due to pterygium.  Because the weight of the evidence shows that right eye vision loss is due to non-service connected causes, and not to service-connected pterygium, the Board finds that a rating based on loss of vision is not for application.  38 C.F.R. § 4.14.

The April 2010 VA examination shows that, in addition to nonservice-connected right eye vision loss, the Veteran continues to have current pterygium in the right eye.  The Board finds that active right eye pterygium is addressed by the currently assigned 10 percent rating under Diagnostic Code 6018, which is the maximum rating available under that Diagnostic Code.  See 38 C.F.R. § 4.84a (2007).  The Board has considered alternate criteria for rating pterygium.  However, the Veteran's pterygium is not otherwise shown to result in a disfigurement of the head, face, or neck to warrant a rating under Diagnostic Code 7800.  See 38 C.F.R. § 4.118; see also December 10, 2008 amendment to 38 C.F.R. § 4.79, Diagnostic Code 6018 (providing ratings based on active chronic conjunctivitis, visual impairment, or disfigurement).  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for right eye pterygium.   

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by right eye pterygium is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 6034 and 6018 specifically provide for disability ratings based on active pterygium, or visual impairment.  In this case, the Veteran has active symptoms related to right eye pterygium, but not loss of visual acuity due to pterygium.  These symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  While the Veteran believes that loss of vision in the right eye is due to pterygium, the weight of the evidence shows that vision loss is not related to the Veteran's service-connected disability, but is instead, related to non-service connected eye conditions.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right eye pterygium, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  In the absence of exceptional factors associated with pterygium, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Law and Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Prostate cancer is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that service connection is warranted for prostate cancer; however, he has not asserted that prostate cancer is related to any in-service injury, disease, or event.  During an April 2014 Board hearing, he could not explain why he believed that there was a relationship between currently diagnosed prostate cancer and military service.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that prostate is not related to service.  The Veteran served on active duty in the Navy from March 1945 to May 1946.  Service treatment records do not identify any symptoms related to prostate cancer in service, nor has the Veteran identified any in-service injury or symptoms related to the reproductive system.  Private treatment records show that prostate cancer was diagnosed, via biopsy, in March 2004, over 50 years post-service.  The evidence of record does not otherwise establish a nexus between currently diagnosed prostate cancer in service.  Accordingly, the Board finds that currently diagnosed prostate cancer is not etiologically related to service.

For the reasons discussed above, the Board finds that a preponderance of the evidence is against the appeal for service connection for prostate cancer.  Accordingly, the appeal is denied.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased rating, in excess of 10 percent for right eye pterygium is denied. 
 
Service connection for prostate cancer is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014). 

The Veteran was afforded a VA audiological examination in February 2013.  However, during an April 2014 Board hearing, the Veteran demonstrated difficulty in understanding speech and indicated that during his VA examination, he guessed on a lot of the words he was being tested on.  Accordingly, in order to afford the Veteran every benefit of the doubt, the Board finds that an updated VA examination is necessary to help assess the current severity of the Veteran's hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the case for an updated VA audiological examination to determine the current severity of the Veteran's service-connected hearing loss.  The record must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail.

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2014). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


